Citation Nr: 0521301	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than July 1, 2002 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, which granted the claim of 
entitlement to a TDIU, and assigned an effective date of July 
11, 2002.  The veteran appealed the effective date assigned.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in June 2005.  A 
transcript of his hearing has been associated with the 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  A claim of entitlement to an increased rating for PTSD 
was received by VA in December 2001.

3.  A claim of entitlement to a total disability evaluation 
based on individual unemployability was received by VA in 
January 2003.


CONCLUSION OF LAW

The requirements for an effective date earlier than July 1, 
2002 for an award of a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 5103A, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.400, 
4.16 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In a March 2003 rating action, the RO granted an increased 
rating or the veteran's PTSD and also granted a total rating 
based on individual unemployability (TDIU), and set July 1, 
2002 as the effective date for the benefits.  A timely notice 
of disagreement (NOD) to the effective date was received, and 
this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

In any event, as described below, VA treatment records have 
been obtained and associated with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Factual Background

The veteran submitted his initial claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
in October 1999.

VA treatment records reflect that the veteran was 
hospitalized in November 1999 for drug and alcohol problems.  
His chief complaint on admission related to drug and alcohol 
use.  He also related that he had PTSD symptoms from his 
Vietnam experiences.  Combat related PTSD was noted on 
intake.  The veteran attended therapy for substance abuse, 
and was prescribed medication for his PTSD symptoms, which he 
stated were beneficial.  On discharge the veteran's Global 
Assessment of Functioning (GAF) score was 45.

A January 2000 letter from the Philadelphia Vet Center 
indicated that the veteran had been the author's client since 
October 1999.  She stated that the veteran's symptoms 
included intrusive thoughts and recollections, nightmares, 
diminished interest in significant activities and feelings of 
detachment.  She also noted that the veteran had difficulty 
sleeping and problems with angry outbursts.  She opined that 
the veteran's symptoms ranged from moderate to severe. 

A VA examination was conducted in February 2000.  The veteran 
reported that he had experienced anxiety and depression in 
the previous 30 years, and noted that the symptoms were no 
worse or better than they had ever been.  He stated that he 
had nightmares four or five times per week, and that they 
involved battle scenes from Vietnam.  He related that he 
experienced intrusive thoughts and flashbacks, and that he 
avoided people and public places.  He endorsed vague paranoid 
feelings of being watched.  The examiner noted the veteran's 
ongoing drug and alcohol problem, consisting of marijuana and 
cocaine use, as well as consumption of beer and malt liquor.  
The veteran reported that in 1999 he lost his job as a truck 
driver because he could not keep up with his schedule.  On 
mental status examination, the veteran was cooperative, 
candid, and articulate.  He reported occasional vague 
hallucinations, but indicated that they were not intrusive.  
There were no specific paranoid delusions.  The veteran's 
mood was noted to be mildly depressed and apprehensive.  His 
affect was slightly blunted.  He was oriented and his insight 
and judgment were fair.  The diagnosis was moderate PTSD.  
The examiner provided a GAF score of 50, and indicated that 
the prognosis, with treatment, was good.

Service connection, evaluated as 50 percent disabling, was 
awarded in June 2001, effective the date of receipt of the 
veteran's claim.  The RO also provided for a 100 percent 
rating for the period of the veteran's hospitalization.  In 
December 2001, the veteran requested an increased evaluation, 
arguing that the 50 percent evaluation did not accurately 
reflect the severity of his disability.  He stated that he 
was hospitalized.

VA treatment records do show that the veteran was referred to 
a substance abuse treatment program in October 2001 and was 
treated as an inpatient from November 2001 to January 2002.  
A November 2001 admission note reflects that the veteran 
presented for alcohol and marijuana dependence and cocaine 
abuse.  The veteran was noted to suffer from PTSD, and he 
reported that he had discontinued his psychiatric medications 
in August 2000.  He indicated that his symptoms included 
intrusive recollections, nightmares, psychological distress 
at reminders of traumatic experiences, avoidance, loss of 
interest in significant activities, detachment, restricted 
range of affect, insomnia and irritability.  The provider 
indicated that a number of the veteran's symptoms might be 
related to his prolonged substance abuse.  A December 2001 
treatment note indicates that the veteran's PTSD was stable.  

The veteran was transferred to the PTSD unit from the 
substance abuse treatment unit in December 2001.  His GAF 
score at that time was 43.  On discharge in January 2002, the 
veteran's GAF score was 50, and he continued to carry a 
diagnosis of PTSD.

In a March 2002 rating action, the RO indicated that a 100 
percent evaluation was warranted for the period of the 
veteran's hospitalization, and that a 50 percent evaluation 
was warranted thereafter.

The veteran was again hospitalized at a VA facility from 
April to June 2002.  Discharge diagnoses were PTSD, history 
of alcohol abuse, history of marijuana abuse, history of 
cocaine abuse, and mood disorder not otherwise specified.  
The veteran's GAF score was 60.

A November 2002 rating action by the RO provided for a 100 
percent evaluation for the course of the veteran's 
hospitalization, and assigned a 50 percent rating from July 
1, 2002.

A December 2002 VA treatment note indicates that the veteran 
was currently not working due to flashbacks.  

On VA examination in January 2003, the veteran reported that 
his symptoms had worsened.  On mental status examination the 
veteran's mood was slightly depressed and his affect was 
anxious.  He denied hallucinations and suicidal ideation.  He 
complained of sleep disturbance.  He described his appetite 
as poor and his energy level as low.  The diagnoses included 
severe PTSD, and the veteran's GAF was assessed as 40.

The veteran submitted his claim for TDIU in January 2003, 
noting that he had been unable to work since September 1999 
due to his PTSD.  He also requested an increased rating for 
his PTSD.

In its March 2003 rating action, the RO granted a 70 percent 
evaluation for the veteran's PTSD, noting that such 
evaluation was effective following the day his temporary 
total evaluation for hospitalization was terminated.  The RO 
also granted a TDIU, effective the same date, July 1, 2002, 
which was the first date that the veteran met the schedular 
criteria for a total rating based on individual 
unemployability.

In his March 2003 notice of disagreement, the veteran 
disputed the effective date, indicating that he had filed his 
original claim in October 1999 and had continuously 
prosecuted his claim since then.  He argued that his VA 
provider had told him that he was incapable of employment 
during his 1999 hospitalization.

At his June 2005 hearing, the veteran testified that he filed 
a claim in October 1999, and that he was first hospitalized 
in November 1999.  He stated that he was told at that time 
that he was unemployable.  He stated that he had first 
received Social Security Disability benefits in October 2004.

Analysis

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  Under 38 C.F.R. § 4.16(b), a TDIU might be 
awarded even if the requisite schedular criteria is not met 
if a claimant is nevertheless shown to be "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Additionally, an increased award of disability compensation 
shall be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim. 38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 
3.400(o)(2).

For the period in question, the veteran's PTSD was evaluated 
as 50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.
10
0



Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004) 

In the present case, the veteran has prosecuted a claim for 
an increased rating for his PTSD since December 2001.  The 
Board notes that PTSD is the veteran's only service connected 
disability.  Based upon the evidence discussed above, the RO 
has consistently concluded that, aside from 100 percent 
evaluations based upon hospitalization, the veteran's 
disability did not warrant an evaluation higher than 50 
percent until July 1, 2002.  Having carefully reviewed the 
evidence, the Board agrees.  In this regard, it is noted that 
there is no indication in the outpatient or inpatient records 
that the veteran was rendered unable to work due to his PTSD.  
The treatment records do not reflect that the veteran's level 
of impairment due to PTSD was such that an evaluation in 
excess of 50 percent was warranted, based on the schedular 
criteria set forth above.  In fact, the veteran's PTSD was 
assessed as moderate in February 2000, and a VA examiner 
indicated that his prognosis was good at that time.  Upon 
discharge from hospitalization in June 2002, the veteran was 
assessed with a GAF score of 60, indicating only mild 
symptoms.  

Thus, July 1, 2002, the date following the termination of the 
veteran's temporary total evaluation due to hospitalization, 
is the first date that the veteran qualified for a total 
rating pursuant to 38 C.F.R. § 4.16(a).  The Board also notes 
that there is no evidence of record that indicates that the 
veteran was unable to secure and follow a substantially 
gainful occupation due to his PTSD during the period prior to 
July 1, 2002, precluding a total rating pursuant to 38 C.F.R. 
§ 4.16(b).

In reaching this decision the Board notes that in asserting 
entitlement to an effective date earlier than July 1, 2002 
for an award of a TDIU, the veteran argues that an earlier 
date should be established because he has been unemployed 
since September 1999.  However, the Board has concluded that 
the evaluation for the veteran's PTSD was appropriately 
established as 50 percent disabling during the period prior 
to July 1, 2002.  Thus, he did not meet the schedular 
criteria for the assignment of a TDIU until July 1, 2002, 
when the RO granted an increased rating to 70 percent.  
Accordingly, the claim for an earlier effective date must be 
denied.


ORDER

Entitlement to an effective date prior to July 1, 2002 for 
the grant of a total disability evaluation based on 
individual unemployability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


